Citation Nr: 0010871	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  90-49 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Veterans' 
Appeals (Court) opinion dated August 28, 1998, which, inter 
alia, vacated a June 1995 Board decision as to this issue and 
remanded the matter for further development and 
readjudication.  The appeal arose from an October 1989 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In January 1999 the Board remanded the case to the RO for 
additional development.


REMAND

Initially, the Board notes that the veteran's claim is well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  VA has a 
duty to assist the veteran in the development of facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Board also notes that the January 1999 remand order 
instructed the RO to provide the veteran a VA orthopedic 
examination to determine the current nature and etiology of 
any present left ankle disability.  The examiner was 
requested to indicate whether any present left ankle 
disability was related to a left ankle sprain during active 
service and to reconcile the opinion with the February 1992 
VA examination findings.

Although an orthopedic examination was conducted in July 
1999, the examination report is unclear as to whether a 
present left ankle disability exists and whether the opinion 
could be reconciled with the other VA medical evidence of 
record.  In addition, the Board notes the examiner's 
statement that no spur formation was noted appears to be 
inconsistent with the July 1999 x-ray examination report of a 
very tiny inferior calcaneal spur.  Therefore, the Board 
finds additional development is required for an adequate 
determination.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).  The Court 
has held that where the remand orders of the Board or the 
Court are not complied with, the Board errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran's claims file should be 
returned to the July 1999 VA examiner for 
clarification.  If the examiner is 
unavailable, the veteran should be 
scheduled for another VA orthopedic 
examination to obtain the requested 
medical opinion.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiner.  

(a)  The examiner is requested to 
identify any present left ankle 
disability and to provide an opinion, to 
the extent possible, as to the etiology 
of that disorder.  If the examiner finds 
no present disability exists, it should 
be clearly noted in the examination 
report.  

(b)  The examiner is requested to 
reconcile the present opinion with the 
July 1999 x-ray examination finding of 
very tiny inferior calcaneal spur, with 
the January 1992 VA examination finding 
of ligamentous laxity secondary to 
injuries sustained in service, and with 
the August 1990 VA examination diagnosis 
of arthralgia, instability left ankle, 
cause unknown.

2.  Thereafter, the RO should review the 
record to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure 

that the requested medical opinion is 
responsive to and in compliance with the 
directives of this remand.

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal, 
considering all applicable laws and 
regulations.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


